Citation Nr: 9922941	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1978 to September 1979.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for bilateral chondromalacia of the knees.  
He appealed to the Board of Veterans' Appeals (Board).  In 
May 1998, he testified at a hearing at the RO in support of 
his claim.


FINDINGS OF FACT

1.  In February 1980, the RO denied the veteran's claim for 
service connection for bilateral chondromalacia of the knees 
on the basis that the condition was not incurred in nor 
aggravated by service; he did not timely appeal the decision.

2.  The evidence that has been added to the record since the 
February 1980 RO decision is either duplicative of evidence 
that was on file when that decision was made or does not tend 
to show that the chondromalacia affecting the veteran's knees 
is related to his service in the military.


CONCLUSIONS OF LAW

1.  The RO's February 1980 decision denying the veteran's 
claim for service connection for bilateral chondromalacia of 
the knees is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence concerning this claim has not 
been submitted, and the requirements to reopen it have not 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Certain 
conditions, including arthritis, are presumed by VA to be 
chronic per se, and incurrence in service will be presumed if 
the conditions are manifested to a compensable degree within 
a prescribed period of time after service-which is one year 
for arthritis.  The presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The RO initially denied the veteran's claim for service 
connection for bilateral chondromalacia of the knees in 
February 1980.  The RO based its decision to deny his claim, 
in part, on a review of his service medical and personnel 
records, which contained absolutely no evidence of a 
bilateral knee disorder-either in the way of any relevant 
complaints (pain, etc.) or clinical finding (diagnosis).  The 
records concerning his service showed, instead, treatment for 
various conditions affecting parts of his body other than his 
knees-primarily his ankles and wrists.  In fact, he was 
medically discharged from the military in September 1979 
because of the severity of the impairment (instability) in 
his ankles.  The RO also considered records of treatment he 
received after service, in November 1979, at Cooley Dickinson 
Hospital, when a doctor there diagnosed bilateral 
chondromalacia of the knees (patellae).  The veteran told his 
examining physician that he had been experiencing pain 
("aching" and "soreness") in his knees for about 6 months, 
particularly during physical activity (exercising and 
standing a lot), but he also denied ever having sustained 
trauma to his knees, and he said that he had 
"years of vigorous participation in sports and exercise."  
The X-rays of his knees were negative for signs of arthritis 
or other degenerative changes.

Other evidence considered by the RO prior to denying the 
claim consisted of the report of a VA examination the veteran 
underwent in February 1980 in connection with his request for 
compensation benefits.  The VA examiner, just as the doctor 
at Cooley Dickinson Hospital had done, diagnosed bilateral 
chondromalacia of the knees (patellae).  X-rays of the knees 
continued to show no signs of arthritis or other degenerative 
changes.  Lastly, the RO considered written statements from 
the veteran, including his application for VA compensation or 
pension benefits, wherein he alleged that the chondromalacia 
affecting his knees (patellae) was related to his service in 
the military.  The RO concluded, however, that the medical 
and other evidence of record, although confirming he had the 
condition, still did not show that it either was incurred in 
service or, if preexisting service, that it was aggravated 
during his period of active duty.  He did not timely appeal 
the RO's decision concerning his knees; thus, it became final 
and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103.

In July 1997, the veteran petitioned the RO to reopen his 
claim.  The RO denied his petition to reopen the claim in 
January 1998, and this appeal ensued.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the February 1980 RO decision that would 
permit the reopening of the claim for service connection for 
bilateral chondromalacia of the knees.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because, for the reasons noted 
below (i.e., that no new and probative evidence has been 
submitted), the outcome of the case is the same whether the 
claim is considered under the two- or three-prong tests for 
reopening claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).

The evidence associated with the claims file since the 
February 1980 RO decision consist of:  a) medical and 
personnel records from service; b) a July 1997 statement from 
Joseph H. Sklar, M.D.; c) various written statements from the 
veteran and his representative; and d) a transcript of the 
testimony the veteran gave during his May 1998 hearing at the 
RO.

The medical and personnel records from service are duplicate 
copies of those that were considered by the RO prior to 
denying the claim in February 1980, so this evidence is not 
"new."

Dr. Sklar reported in his July 1997 statement that he had 
been treating the veteran conservatively for several months 
for pain and instability in his knees caused by 
chondromalacia.  Dr. Sklar also said that he initially 
treated the veteran for this condition in 1994; that he had 
received additional treatment during the years since from 
another doctor (Ellen Bokina); and that he had worked as a 
steamfitter and, in that capacity, was frequently on his 
knees, ladders, and scaffolds.  Dr. Sklar went on to note 
that the veteran's knees had been affected by chondromalacia 
for many years; that, after attempts at conservative 
treatment in 1997 failed; he underwent surgery (arthroscopic 
debridement in both knees); and that, since the surgery, he 
had been undergoing physical therapy with modest improvements 
in his status each week.  In summarizing his overall clinical 
assessment of the veteran's chondromalacia, Dr. Sklar 
described it as moderate to severe, noted there were severe 
changes of both medial femoral condyles, and said the veteran 
would be unable to tolerate prolonged squatting, kneeling, or 
climbing type work for the indefinite future.  Consequently, 
Dr. Sklar advised him to obtain other occupational training 
so he can get out of his profession, presumably as a 
steamfitter, since the position requires him to spend so much 
time on his knees and to be climbing about, squatting, and 
kneeling.

This statement from Dr. Sklar is only "new" in the sense 
that it was not physically of record when the RO denied the 
claim in February 1980.  However, it still is not "new" to 
the extent that it discusses additional (more recent) 
treatment the veteran has received for the chondromalacia 
(since 1994) because the RO already has acknowledged, when 
denying his claim in February 1980, that he has this 
condition.  Moreover, aside from that, the statement also is 
not "material" because it does not etiologically link the 
chondromalacia to his service in the military-either 
directly or, if preexisting service, via aggravation.  The 
only mention of the etiology of the condition pertained to 
the veteran's job during the years since service as a 
steamfitter, which Dr. Sklar recommended he discontinue 
because of the inherent nature of the position (frequently 
being on his knees, climbing, squatting, kneeling).  Dr. 
Sklar did not, however, mention or suggest that the 
chondromalacia is causally related to the veteran's service 
in the military, and this was the reason that his claim was 
denied by the RO in February 1980, not the absence of medical 
evidence indicating that he has the condition.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The various written statements submitted by the veteran and 
his representative, and the oral testimony that he gave 
during his hearing at the RO in May 1998, also do not 
constitute "new" evidence since they merely reiterate 
contentions and arguments that were made prior to the RO 
denying the claim in February 1980.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  It always has been alleged by the 
veteran, and by those representing him, that he did not 
experience problems with his knees prior to service; that he 
developed the chondromalacia as a result of the rigorous 
physical training coincident with service (running, marching, 
etc.); and that he has experienced chronic pain in his knees 
during the years since service.  Furthermore, neither the 
veteran nor his representative possess the medical expertise, 
training, or competence to link the chondromalacia to his 
service in the military, or any physical training therein, so 
their allegations purporting to do so also are not 
"material."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Where, as here, resolution of the issue turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
February 1980 RO decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran's bilateral chondromalacia was either 
incurred in or aggravated by his period of active duty 
service.  As such, none of the evidence is "new and 
material" for the purpose of reopening the claim and the 
February 1980 denial remains final.  The Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that the duty to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for bilateral chondromalacia of 
the knees has been met.  Id.;38 U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
bilateral chondromalacia of the knees is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

